COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 ARTHUR JORDAN,                                                No. 08-13-00301-CR
                                                §
                       Appellant,                                   Appeal from
                                                §
 v.                                                             282rd District Court
                                                §
 THE STATE OF TEXAS,                                          of Dallas County, Texas
                                                §
                       Appellee.                               (TC # F-1271156-T)
                                                §


                                         OPINION

       Arthur Jordan appeals his conviction of aggravated sexual assault with a deadly weapon.

A jury found Appellant guilty, found the enhancement paragraph true, and assessed his

punishment at imprisonment for five years. We modify the judgment and affirm.

                          REFORMATION OF THE JUDGMENT

       Appellant raises two issues on appeal asserting that the judgment must be modified.

First, he contends that the judgment incorrectly states “N/A” with respect to Appellant’s plea and

the jury’s finding on the enhancement paragraph.         Second, he argues that the judgment

incorrectly identifies the prosecutor as Kelly Benavides. The State agrees that the judgment

should be modified to correct these mistakes.

       In a case where the record provides the necessary information to correct inaccuracies in a

trial court’s judgment, we have the authority to modify the judgment to speak the truth. See
TEX.R.APP.P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27-28 (Tex.Crim.App. 1993)(discussing

former TEX.R.APP.P. 80); Asberry v. State, 813 S.W.2d 526, 529-30 (Tex.App.--Dallas 1991,

pet. ref’d)(same). The indictment alleged that Appellant had one prior conviction. Appellant

entered a plea of “not true” to the enhancement paragraph and the jury found it “true.” The

record also reflects that the prosecutor was Mark Scott rather than Kelly Benavides. Issues One

and Two are sustained. We therefore modify the judgment to reflect that Appellant entered a

plea of “not true” to the enhancement paragraph, the jury found the enhancement paragraph

“true,” and Mark Scott was the prosecutor. The judgment, as so modified, is affirmed.


February 11, 2015
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                             -2-